708 N.W.2d 435 (2006)
474 Mich. 1055
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
James Louis TAYLOR, Jr., Defendant-Appellant.
Docket No. 128530, COA No. 257595.
Supreme Court of Michigan.
January 31, 2006.
On order of the Court, the application for leave to appeal the March 15, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case for resentencing.